DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/8/2022 has been fully considered. Claims 10-12 are withdrawn and claims 1-12 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 4/8/2022 is acknowledged.  The traversal is on the ground(s) that the lack of unity requirement due to no special technical feature common to all the claims is improper and the restriction would place an undue burden by requiring payment of a separate filing fee for examination of nonelected claims as well as added costs associated with prosecuting two applications and maintaining two patents. This is not found persuasive because the International Search Report shows that all of the technical features of claims 1-12 were known in the art. This means that the claims do not possess any special technical feature which taken as a whole provide a contribution over the prior art. This means that there is no special technical feature that binds the Groups together; hence, the inventions lack unity. Also, the rejection shown below furthers shows that the technical features of claims 1-9 were known in the art and therefore the inventions lack unity.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/8/2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The phrase “Poly(dimethylsiloxane-co-diphenylsiloxane), divinyl terminated” in lines 3-4 of claim 2 should be changed to the phrase “divinyl terminated poly(dimethylsiloxane-co-diphenylsiloxane).  
The phrase “Poly(dimethylsiloxane), mono(meth)acrylate terminated” in line 4 of claim 2 should be changed to the phrase “mono(meth)acrylate terminated poly(dimethylsiloxane)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low adhesion” in claims 1-2 and 5 is a relative term which renders the claim indefinite. The term “low adhesion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is advised changing the phrase “low adhesion backsize” to the term “release” in order to overcome this rejection as the low adhesion backsize composition is also known as a release coating composition.
Dependent claims 3-4 and 6-9 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreckel et al (US 5,061,535).

Regarding claim 1, Kreckel discloses a primerless release article comprising a substrate (Fig. 1 #1; col. 3, lines 3-9) having a surface coated with a layer of silicone release agent in a pattern (Fig. 1 #2; col. 3, lines 3-9), wherein the substrate is a thermoplastic film such as polyester (Fig. 1 #1; col. 5, lines 11-18), wherein the silicone release agent is printable (Fig. 1 #2; col. 2, lines 48-57), wherein the pattern of the layer of silicone release agent comprising islands (Fig. 1 #3; col. 3, lines 3-9) and uncoated bridges (Fig. 1 #3; col. 3, lines 3-9).
The substrate being a thermoplastic film of polyester reads on the claimed polymeric film having a first major surface and a second major surface. The surface of the substrate on which the layer of silicone release agent is coated reads on the claimed first major surface. The surface of the substrate on which the layer of silicone agent is not coated reads on the claimed second major surface. The silicone release agent reads on the claimed ink comprising a low adhesion backsize coating composition. The islands of silicone release agent reads on the claimed plurality of discrete domains.
Given that the layer of silicone release agent comprises silicone which is the same material comprised in the claimed low adhesion backsize coating composition, it is clear that the silicone release agent would inherently have a viscosity between 1 to 30 cp at a printing temperature between 20 to 70 degrees Celsius.
The layer of silicone release agent being printed by inkjet printing is a product by process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Regarding claim 3, Kreckel discloses the primerless release article comprising the substrate being a thermoplastic film such as polyester (Fig. 1 #1; col. 5, lines 11-18).

Regarding claim 5, Kreckel discloses the primerless release article comprising the silicone release agent being ultraviolet radiation cured silicone (col. 3, line 64-col. 4, line 3).
The silicone release agent being ultraviolet radiation cured silicone in the layer of silicone release agent reads on the claimed low adhesion backsize coating composition being curable.

Regarding claim 7, Kreckel discloses the primerless release article comprising the bridges having a width of from about 0.25 mm to about 1.0 mm (Fig. 1 #3; col. 4, lines 50-60).
The bridges having a width of from about 0.25 mm to about 1.0 mm reads on the claimed average space between each domain. The range falls within the claimed range for the average space between each domain as 50 mils = 1.27 mm.

Regarding claim 8, Kreckel discloses the primerless release article being laminated with pressure-sensitive adhesive tape with the adhesive adhered away from the release article (col. 6, lines 24-34).
The primerless release article being laminated with pressure-sensitive adhesive tape with the adhesive adhered away from the release article reads on the claimed adhesive on the second major surface as the adhesive being adhered away from the release article would be applied to a surface on which the silicone release agent would not be formed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kreckel et al (US 5,061,535).

Regarding claim 6, Kreckel discloses the primerless release article comprising the release force being in excess of 100 g/inch (col. 3, lines 61-63).
The range for the release force overlaps the claimed range for the release force of the polymeric film with the domains.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired release force for the layer of silicone release agent such that it does not prematurely peel away from an adjacent film while not having too high of an adhesion such that it does not release from the adjacent film. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, Kreckel does not appear to explicitly disclose the primerless release article comprising the plurality of discrete domains covering 1% to 99% of the first major surface.
However, it would have been obvious to one of ordinary skill in the art to choose the pattern of the layer of silicone release agent such that its coverage is 1% to 99% of the surface of the substrate because doing so provides the desired release force for the layer of silicone release agent such that it does not prematurely peel away from an adjacent film while not having too high of an adhesion such that it does not release from the adjacent film.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kreckel et al (US 5,061,535) in view of Blum (US 3,978,274).

Kreckel is relied upon as described above.

Regarding claim 2, Kreckel does not appear to explicitly disclose the primerless release article comprising the low adhesion backsize coating composition comprising mono(meth)acrylates, di(meth)acrylates or aliphatic (meth)acrylates.

However, Blum disclose a pressure-sensitive tape comprising a printable solvent-based release coating composition comprising an acrylic resin (col. 1, lines 9-13) and wherein the acrylic resin comprises a polymer of C1 to C6 lower alkyl esters of methacrylic acid (col. 3, lines 41-44).
The acrylic resin comprising a polymer of C1 to C6 lower alkyl esters of methacrylic acid reads on the claimed mono(meth)acrylates, di(meth)acrylates or aliphatic (meth)acrylates.

It would have been obvious to one of ordinary skill in the art having the teachings of Kreckel and Blum before him or her, to modify the primerless release article of Kreckel to include the acrylic resin of Blum in the layer of silicone release agent because having the required acrylic resin imparts a higher melting point, toughness, clarity, protective and decorative durability for the release coating composition (col. 3, lines 41-44 of Blum).

Regarding claim 4, Kreckel discloses the primerless release article comprising the substrate being a thermoplastic film such as polyester (Fig. 1 #1; col. 5, lines 11-18).

Kreckel does not appear to explicitly disclose the primerless release article comprising the polymeric film comprising polyethylene terephthalate.

However, Blum discloses a pressure-sensitive tape comprising a printable solvent-based release coating composition (col. 1, lines 9-13) and a substrate comprising polyester and polyethylene terephthalate (col. 7, lines 1-18).

Given the equivalence and interchangeability of polyester, which is disclosed by Kreckel, and the polyethylene terephthalate as taught by Blem set forth above, it would have been obvious to one of ordinary skill in the art having the teachings of Kreckel and Blum before him or her, to substitute the polyester substrate of Kreckel for the substrate of polyethylene terephthalate of Blum because both polyester and polyethylene terephthalate, disclosed in Blum, are art recognized equivalents used for the same purpose of being materials for a substrate on which a release coating composition is printed thereon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785